Citation Nr: 9906237	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94 40 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
January 1971.  

This matter arises from a September 1993 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The case was appealed to the Board of Veterans' 
Appeals (Board).  In an October 10, 1996 decision, the Board 
denied the appeal based on a finding that the veteran had not 
engaged in combat and did not have a verifiable stressor 
sufficient to support a diagnosis of PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (Court).  In an Order dated September 1, 
1998, the Court granted a motion by VA, and vacated the 
Board's October 10, 1996, decision that denied service 
connection for PTSD.  The Court remanded the case to the 
Board for readjudication of the claim consistent with 
considerations discussed in the Court's Order.  [redacted]. 


REMAND

In order to establish service connection for post-traumatic 
stress disorder, there must be medical evidence establishing 
a clear diagnosis of the condition; credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1998).  A clear, current 
diagnosis, at a minimum, is an unequivocal one.  Cohen v. 
Brown, 10 Vet.App. 128, 139 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet.App. 70, 
75 (1994).  If there is no combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Zarycki v. 
Brown, 6 Vet.App. 91, 99 (1993).  The determination of the 
material fact, whether or not the veteran engaged in combat, 
is a critical part of the adjudication of a PTSD claim.  
Gaines v. West, 11 Vet. App. 353, 358 (1998).  In the instant 
case, the Court found that the Board failed to offer an 
adequate statement of reasons and bases for its determination 
that the veteran did not engage in combat.  

The Court further noted that in concert with its decision in 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997), the Board can 
reject a medical diagnosis of PTSD, and thus the sufficiency 
of reported stressors, only on the basis of independent 
medical evidence, which was not present in the instant case.  

As the veteran's claim has already been established as well-
grounded, the VA has a duty to assist him with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a) (West 1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records 
which are not already of record should be 
associated with the claims file. 

2.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
by a board of two psychiatrists for the 
purpose of determining whether or not he 
meets the criteria for a diagnosis of 
PTSD that is related to military service 
as set forth in the American Medical 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (1995).  The examining 
psychiatrists should closely review the 
veteran's report of stressors as 
delineated in the claims file, in 
addition to his report of stressors 
during the individual examinations, and 
offer individual opinions as to whether 
any diagnosed PTSD is the result of any 
incident of military service.  Any and 
all tests deemed necessary should be 
performed.  The examiners should also 
review the claims file with regard to the 
veteran's mental health history and SSA 
records; reconcile any conflicting 
diagnoses; and provide a rationale for 
each opinion expressed.  

3.  After the development requested above 
has been completed, the RO should 
adjudicate the issue of service 
connection for PTSD on a de novo basis.  
If the determination remains unfavorable 
to the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case and 
they should be given the opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review. 
  
The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim and to 
comply with the September 1, 1998, Order of the Court.  The 
Board intimates no opinion as to the ultimate determination 
to be made in this case.  The appellant is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal. 




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


